THIBODEAUX, Chief Judge,
concurring.
hi agree with the result reached by the majority. I disagree, however, with the language regarding the burden of proof. *1234It is true that the movants, Larose and Cummings, had initial burden of proof in showing the nonexistence of genuine issues of material facts. Once that is met, the burden of proof does not shift to Edwards. Rather, the burden of production shifts to Edwards to demonstrate that he could satisfy his evidentiary burden at trial, and not that he would be able to satisfy that burden. Ultimate burden of proof always remains with the movant and never shifts. See David W. Robertson, Summary Judgment and Burden of Proof, 45 La.B.J. 381 (1997).
For the foregoing reasons, I respectfully concur.